Citation Nr: 0942628	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a heart 
condition, to include aortic valve disease and hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1943 to 
November 1943.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2008 
rating decision of the VA Regional Office (RO) in Wichita, 
Kansas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1989, the RO 
denied a claim for service connection for a heart condition, 
and hypertension.   

2.  The evidence received since the RO's July 1989 decision 
denying the Veteran's claim for service connection for a 
heart condition, and hypertension, which was not previously 
of record, and which is not cumulative of other evidence of 
record, does not bear directly and substantially upon the 
specific matters under consideration, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's July 1989 decision denying the Veteran's claim for 
service connection for a heart condition, and hypertension; 
the claim for a heart condition, and hypertension, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2009).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2007.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Or particular note, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  A review of the December 2007 VCAA 
notice shows that the Veteran was informed that his claim had 
previously been denied in a July 1989 final decision because 
there was insufficient evidence relating his heart condition 
to military service.  The letter also informed him that he 
had to submit new and material evidence to reopen his claim, 
and it informed him of the legal standard to reopen his 
claim, as well as the criteria for service connection.  In 
addition, the actions by the Veteran, and his representative 
indicate actual knowledge of the criteria for reopening the 
claim.  See e.g., submissions, received in April and 
September of 2009.  As both actual knowledge of the criteria 
for reopening the claim, and of the Veteran's procedural 
rights, has been demonstrated, and as he, or those acting on 
his behalf, have had a meaningful opportunity to participate 
in the development of his claim, the Board finds that the 
appellant has been provided with adequate notice of what 
constitutes new and material evidence to reopen his claim for 
service connection, and that no prejudice to the Veteran will 
result from proceeding with adjudication without additional 
notice or process.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
medical records.  As the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  The 
Board further notes that under 38 C.F.R. § 20.1000(b) (2009), 
the Board may reconsider an appellate decision, "upon 
rediscovery of new and material evidence in the form of 
relevant records or reports of the service department 
concerned."  In this case, reconsideration (as opposed to a 
new and material analysis) is not appropriate, as there is no 
underlying appellate decision (the Board has never 
adjudicated this issue), and as the Board has determined that 
new and material evidence has not been submitted.  More 
specifically, although "new" service records have been 
submitted, none of the reports contain any information as to 
an underlying medical disorder.  The "new" service records 
are therefore not "relevant" evidence which has been found 
to be sufficient to warrant a reopening of the claim, and 
reconsideration is not appropriate.  Id.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   


II.  New and Material

The Veteran argues that new and material evidence has been 
presented to reopen his claim for service connection for a 
heart condition, to include aortic valve disease and 
hypertension.  It is argued, in part, that he was discharged 
from an infantry unit at the height of World War II, and that 
this indicates that he must have had a severe disability.  
See appellant's brief, dated in September 2009.

In June 1983, the RO denied a claim for service connection 
for a heart condition, and hypertension.  That same month, 
the RO notified the Veteran of this denial of his claim.  The 
Veteran filed a timely notice of disagreement, and the RO 
subsequently issued a statement of the case, and two 
supplemental statements of the case.  However, a timely 
substantive appeal was never received, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1103 (2009).   

The Veteran filed to reopen his claim, and in July 1989, the 
RO determined that new and material evidence had not been 
received to reopen the claim.  There was no appeal, and the 
RO's decision became final.  Id.  

In November 2007, the Veteran again filed to reopen the 
claim.  In February 2008, the RO determined that new and 
material evidence had not been received to reopen the claim.  
The Veteran has appealed.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including endocarditis 
(this term covers all forms of valvular heart disease), 
myocarditis, and hypertension, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The most recent and final denial of this claim was in July 
1989.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's July 1989 
decision included the Veteran's written testimony, in which 
he asserted that he was discharged due to a heart condition, 
to include a severe heart murmur, and hypertension.    

The Veteran's service treatment reports were not of record, 
and the National Personnel Records Center (NPRC) had stated 
that the Veteran's service medical records were not available 
and may have been destroyed in a 1973 fire.  See June 1983 
NPRC report.  

The Veteran's discharge, and his certificate of military 
service, were of record.  The Veteran's discharge stated that 
he was in poor physical condition at the time of his 
discharge, and indicated that he had served with an infantry 
unit.  

Also of record was a service "daily sick report," which 
indicated that the Veteran was "taken sick" on September 8, 
1943, in the line of duty.  

A statement from the Veteran's spouse was of record, received 
in March 1984.  She asserted that the Veteran did not have a 
preexisting heart condition, that he was discharged from 
service due to a heart murmur, and severe hypertension, and 
that he was essentially told that his discharge was 
conditioned upon not filing for any compensation or benefits, 
i.e., upon "not suing the Government."  

A marriage license was of record which indicated that the 
Veteran and his spouse were married in 1946.    

The post-service medical evidence consisted of VA and non-VA 
reports, dated between 1964 and 1989.  Private treatment 
reports, dated in 1964, showed treatment for suspected chest 
pain, with a finding of "suspected coronary insufficiency."  

VA progress notes, dated in 1983, showed treatment for 
hypertension, and that the Veteran reported that he had a 
history of a heart murmur.  A diagnoses noted an essentially 
negative exam, and untreated hypertension.  A July 1983 VA 
examination report contained diagnoses of aortic valve 
disease, intermittently symptomatic, and hypertension under 
fair control.  

A private treatment report, dated in May 1989, showed 
treatment for hypertension, and mitral valve prolapse.  This 
report indicated that the Veteran had reported that he was 
discharged due to hypertension, and that his hypertension 
began in 1942.  

At the time of the RO's July 1989 decision, service records 
indicated that he was in poor physical condition at the time 
of separation from service.  However, the service records did 
not show the medical cause for his discharge, nor did they 
show that he was ever treated for a heart condition, aortic 
valve disease, or hypertension.  Furthermore, there was no 
competent evidence to show that that a current heart 
condition, aortic valve disease, or hypertension, was related 
to the Veteran's service.  

The medical evidence received since the RO's July 1989 
decision consists of additional service reports, as well as 
VA reports, dated between 2006 and 2007.  One of the service 
reports, dated in September 1943, was already of record, and 
is not new.

The "new" service report is a "daily sick report" which 
indicates that the Veteran was "taken sick" on August 25, 
1943, in the line of duty.  In addition, a "company morning 
report," dated in May 1943, indicates that the Veteran was 
to be discharged.  Other service evidence consists of payroll 
records, which do not contain any relevant information.  

This evidence, which was not of record at the time of the 
July 1989 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  As an initial matter, to 
the extent that the Veteran's service medical records appear 
to be unobtainable, the Court has rejected the argument that 
there should be an "adverse presumption" against VA where 
service medical records have been lost or destroyed while in 
the Government's control, including records destroyed in the 
1973 fire at the National Personnel Records Center (NPRC).  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In this 
case, the service records merely indicate that the Veteran 
was to be discharged as of May 1943, and that he had "taken 
sick" one day in August 1943.  None of this evidence makes 
any mention of an underlying medical condition.  None of the 
evidence received since July 1989 shows that the Veteran was 
treated for a heart condition, aortic valve disease, or 
hypertension, during service.  Nor does any of it show that 
he was discharged due to any of these disorders.  In 
addition, none of the submitted evidence includes competent 
medical evidence which indicates that the Veteran may a heart 
condition, aortic valve disease, or hypertension, that was 
caused or aggravated by his service.  Finally, there is no 
competent evidence to show that a presumptive heart 
condition, to include hypertension, was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, the 
Board points out that the earliest post-service medical 
evidence showing a heart condition, aortic valve disease, or 
hypertension, is dated in 1964.  This is over 20 years after 
separation from service.  In summary, the ultimate questions 
in the case, which were previously unsubstantiated, continue 
to be unsupported.  The Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim, and the claim is therefore not 
reopened.  

The Veteran's own testimony and assertions as to a causal 
connection between his service and a current heart 
disability, to include hypertension, is duplicative and not 
new and material.  Hickson v. West, 11 Vet. App. 374 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108"); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  The Board therefore finds that the submitted 
evidence is not both new and material and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  The claim is therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  








ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a heart 
condition, to include aortic valve disease, and hypertension, 
is not reopened.  The appeal is denied.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


